                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


MARCUS MORGAN,

                              Petitioner,

v.                                                CIVIL ACTION NO. 5:19-cv-00041

WARDEN D. L. YOUNG,

                              Respondent.



                         MEMORANDUM OPINION AND ORDER


       On January 14, 2919, the Petitioner, proceeding pro se, filed an Application to Proceed

Without Prepayment of Fees and Costs (Document 1) and a Petition for a Writ of Habeas Corpus

Under 28 U.S.C. § 2241 (Document 2). By Standing Order (Document 3) entered on January 15,

2019, the matter was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636.

       On June 10, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 4) wherein it is recommended that this Court deny the Petitioner’s

Application to Proceed Without Prepayment of Fees and Costs (Document 1), dismiss the

Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Document 2), and

remove this matter from the Court’s docket. Objections to the Magistrate Judge’s Proposed

Findings and Recommendation were due by June 24, 2019, and none were filed by either party.


                                              1
       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Petitioner’s right to appeal this

Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Application to Proceed Without Prepayment

of Fees and Costs (Document 1) be DENIED, the Petitioner’s Petition for a Writ of Habeas

Corpus Under 28 U.S.C. § 2241 (Document 2) be DISMISSED, and this matter be REMOVED

from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:          July 3, 2019




                                                2
